 



Exhibit 10.4
June 28, 2007                          

To:   Parker Drilling Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attn: General Counsel
Telephone: (281) 406-2000
Facsimile: (281) 406-2001

From:   Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street
New York, NY 10019
Attn: John Servidio
Telephone: 212-583-8373
Facsimile: 212-230-8610


Re:   Issuer Warrant Transaction
(Transaction Reference Number: NY-30236 )

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the "Transaction”) between Bank of America, N.A.
(“BofA”) and Parker Drilling Company (“Issuer”). This communication constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (except to the extent expressly amended by this
Confirmation) (the “Equity Definitions”, and together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. and as in effect on the date hereof (“ISDA”). In
the event of any inconsistency between the 2000 Definitions and the Equity
Definitions, the Equity Definitions will govern. For purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as context requires.
     This Confirmation evidences a complete and binding agreement between BofA
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Issuer had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation, except to the extent amended, modified
or supplemented by this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement. The parties
acknowledge and agree that Issuer and BofA have previously entered into an ISDA
Master Agreement dated as of December 21, 2001 (as amended, modified or
supplemented from time to time (including by any schedule or annex thereto), the
“Existing ISDA Master Agreement”) and that, notwithstanding any term or
provision in the Existing ISDA Master Agreement, the Transaction evidenced by
this Confirmation shall not under any circumstances constitute (or be deemed to
constitute) a Transaction or a Specified Transaction (each as defined in the
Existing ISDA Master Agreement) under, or otherwise be subject to, the Existing
ISDA Master Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 



--------------------------------------------------------------------------------



 



     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:

         
 
  Trade Date:   June 28, 2007
 
       
 
  Effective Date:   July 5, 2007, subject to Section 8(o) below
 
       
 
  Components:   The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement.
 
       
 
  Warrant Style:   European
 
       
 
  Warrant Type:   Call
 
       
 
  Seller:   Issuer
 
       
 
  Buyer:   BofA
 
       
 
  Shares:   The Common Stock of Issuer, par value USD 0.162/3 per share (Ticker
Symbol: “PKD”).
 
       
 
  Number of Warrants:   For each Component, as provided in Annex A to this
Confirmation.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 18.2875
 
       
 
  Premium:   USD 11,178,000
 
       
 
  Premium Payment Date:   The Effective Date
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges

Procedures for Exercise:

         
 
  Expiration Time:   Valuation Time
 
       
 
  Expiration Date:   As provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Trading Day, the next following Scheduled Trading Day
that is not already

2



--------------------------------------------------------------------------------



 



         
 
      an Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date occurring on the Final Disruption Date in respect of
any other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent, upon prior written notice to Issuer, and good faith and in a
commercially reasonable manner. “Final Disruption Date” means March 6, 2013.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make commercially
reasonable adjustments to the number of Warrants for the relevant Component for
which such day shall be the Expiration Date and shall designate the Scheduled
Trading Day determined in the manner described in the immediately preceding
sentence as the Expiration Date for the remaining Warrants for such Component.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
amended by (A) adding the term “reasonably” before the term “determines” in
clause (ii) thereof and (B) deleting the words “during the one hour period that
ends at the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation
Time or Knock-out Valuation Time, as the case may be,” in clause (ii) thereof.
 
       
 
  Automatic Exercise:   Applicable; and means that each Warrant not previously
exercised under the Transaction will be deemed to be automatically exercised at
the Expiration Time on the Expiration Date unless BofA notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.
 
       
 
  Issuer’s Telephone Number    
 
  and Telex and/or Facsimile    

3



--------------------------------------------------------------------------------



 



         
 
  Number and Contact Details    
 
  for purpose of Giving Notice:   To be provided by Issuer.

Settlement Terms:
     In respect of any Component:

         
 
  Settlement Currency:   USD
 
       
 
  Net Share Settlement:   On each Settlement Date, Issuer shall deliver to BofA
a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by BofA and cash in lieu of any
fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.
 
       
 
  Number of Shares to be Delivered:   In respect of any Exercise Date, subject
to the last sentence of Section 9.5 of the Equity Definitions, the product of
(i) the number of Warrants exercised or deemed exercised on such Exercise Date,
(ii) the Warrant Entitlement and (iii) (A) the excess of the VWAP Price on the
Valuation Date occurring on such Exercise Date over the Strike Price divided by
(B) such VWAP Price.
 
       
 
      The Number of Shares to be Delivered shall be delivered by Issuer to BofA
no later than 5:00 P.M. (local time in New York City) on the relevant Settlement
Date.
 
       
 
  VWAP Price:   For any Valuation Date, the Rule 10b-18 dollar volume weighted
average price per Share for such Valuation Date based on transactions executed
during such Valuation Date, as reported on Bloomberg Page “PKD.N <Equity> AQR
SEC” (or any equivalent successor thereto, if such page is not available) or, in
the event such price is not so reported on such Valuation Date for any reason,
as reasonably determined by the Calculation Agent using a volume-weighted
method.
 
       
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 (i), (iv) and (v) of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Issuer is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”.

4



--------------------------------------------------------------------------------



 



         
 
      “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to such Warrant.

Adjustments:
     In respect of any Component:

         
 
  Method of Adjustment:   Calculation Agent Adjustment
 
       
 
  Extraordinary Dividend:   Any cash dividend or distribution on the Shares with
an ex-dividend date occurring on or after the Trade Date and on or prior to the
Expiration Date.
 
       
 
  Extraordinary Dividend Adjustment:   If at any time during the period from and
including the Trade Date, to but excluding the last Expiration Date, an
ex-dividend date for an Extraordinary Dividend occurs, then the Calculation
Agent will upon prior written notice to Issuer make commercially reasonable
adjustments to the Strike Price, the Number of Warrants, the Warrant Entitlement
and/or any other variable relevant to the exercise, settlement, payment or other
terms of the Transaction to preserve the fair value of the Transaction to BofA
after taking into account such Extraordinary Dividend.

Extraordinary Events:

                  Consequences of Merger Events:    
 
           
 
      (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
           
 
      (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
           
 
      (c) Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination)
 
                Tender Offer:   Applicable
 
                Consequences of Tender Offers:    
 
           
 
      (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
           
 
      (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.
 
           
 
      (c) Share-for-Combined:   Modified Calculation Agent Adjustment

5



--------------------------------------------------------------------------------



 



                  Nationalization, Insolvency
or Delisting:   Cancellation and Payment (Calculation Agent Determination);
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, The NASDAQ Global Market or The Nasdaq Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange; provided further that, in
determining any Cancellation Amount, notwithstanding any term or provision in
the Agreement or the Equity Definitions, the Calculation Agent shall comply with
the terms and provisions set forth in Section 8(p)(iii) of this Confirmation.
 
                Additional Disruption Events:    
 
           
 
      (a) Change in Law:   Applicable (provided that clause (y) of this term set
forth in Section 12.9(a)(ii) of the Equity Definitions shall not apply)
 
           
 
      (b) Failure to Deliver:   Applicable
 
           
 
      (c) Insolvency Filing:   Applicable
 
           
 
      (d) Hedging Disruption:   Applicable
 
           
 
      (e) Increased Cost of Hedging:   Applicable
 
           
 
      (f) Loss of Stock Borrow:   Applicable
 
           
 
            Maximum Stock Loan Rate:   2.00% 
 
           
 
      (g) Increased Cost of Stock Borrow:   Applicable
 
           
 
            Initial Stock Loan Rate:   0.25% 
 
                Hedging Party:   BofA for all applicable Additional Disruption
Events
 
                Determining Party:   BofA for all applicable Extraordinary
Events
 
                Non-Reliance:   Applicable
 
                Agreements and Acknowledgments         Regarding Hedging
Activities:   Applicable
 
                Additional Acknowledgments:   Applicable

6



--------------------------------------------------------------------------------



 



     3. Calculation Agent: BofA; provided that all calculations, determinations
and adjustments made by BofA in respect of this Transaction as Calculation Agent
shall be made in good faith and in a commercially reasonable manner.
     4. Account Details:

         
 
  BofA Payment Instructions:   Bank of America, N.A.
 
      San Francisco, CA
 
      SWIFT: BOFAUS65
 
      Bank Routing: 121-000-358
 
      Account Name: Bank of America
 
      Account No. : 12333-34172
 
       
 
  Issuer Payment Instructions:   To be provided by Issuer.

     5. Offices:
The Office of BofA for the Transaction is:
Bank of America, N.A.
c/o Banc of America Securities LLC
Equity Financial Products
9 West 57th Street, 40th Floor
New York, NY 10019
Telephone: 212-583-8373
Facsimile: 212-847-5124
     The Office of Issuer for the Transaction is:
Parker Drilling Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attn: General Counsel
Telephone: (281) 406-2000
Facsimile: (281) 406-2001
     6. Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Issuer:

         
 
  To:   Parker Drilling Company
 
      1401 Enclave Parkway, Suite 600
 
      Houston, Texas 77077
 
  Attn:   General Counsel
 
  Telephone:   (281) 406-2000
 
  Facsimile:   (281) 406-2001

7



--------------------------------------------------------------------------------



 



     (b) Address for notices or communications to BofA:

         
 
  To:   Bank of America, N.A.
 
      c/o Banc of America Securities LLC
 
      Equity Financial Products
 
      9 West 57th Street, 40th Floor
 
      New York, NY 10019
 
  Attn:   John Servidio
 
  Telephone:   212-583-8373
 
  Facsimile:   212-230-8610

     7. Representations, Warranties and Agreements:

  (a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, BofA as follows:

  (i)   On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.     (ii)
  Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that BofA is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 133, as
amended, or 150, EITF Issue No. 00-19 (or any successor issue statements) or
under FASB’s Liabilities & Equity Project.     (iii)   Prior to the Trade Date,
Issuer shall deliver to BofA a resolution of Issuer’s board of directors
authorizing the Transaction and such other certificate or certificates as BofA
shall reasonably request.     (iv)   Issuer is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) in violation of the
Exchange Act or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) in
violation of the Exchange Act.     (v)   On any Expiration Date, Issuer shall
not, and shall cause its affiliates and affiliated purchasers (each as defined
in Rule 10b-18) not to, directly or indirectly (including, without limitation,
by means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares on
any Expiration Date.

8



--------------------------------------------------------------------------------



 



  (vi)   Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.     (vii)   On the Trade Date
(A) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities, (B) the capital of Issuer is adequate
to conduct the business of Issuer and (C) Issuer has the ability to pay its
debts and obligations as such debts mature and does not intend to, or does not
believe that it will, incur debt beyond its ability to pay as such debts mature.
    (viii)   Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).     (ix)  
Issuer understands no obligations of BofA to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of BofA or any governmental agency.

  (b)   Each of BofA and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.     (c)   Each of BofA and Issuer acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(2) thereof. Accordingly, BofA represents and
warrants to Issuer that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.     (d)   Each of BofA and Issuer agrees and acknowledges that BofA is a
“financial institution,” “swap participant” and “financial participant”, and
that Issuer is a “swap participant”, in each case within the meaning of
Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge
(A) that this Confirmation is (i) a “securities contract,” as such term is
defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that BofA is entitled
to the protections afforded by, among other sections, Section 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.     (e)   Issuer
shall deliver to BofA an opinion of counsel, dated as of the Effective Date and
reasonably acceptable to BofA in form and substance, with respect to the matters
set forth in Section 3(a) of the Agreement.

9



--------------------------------------------------------------------------------



 



     8. Other Provisions:

  (a)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(l) below, Issuer shall owe BofA
any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to BofA,
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer Date,
Announcement Date or Early Termination Date, as applicable (“Notice of Share
Termination”). Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the Merger Date,
the Tender Offer Date, Announcement Date or Early Termination Date, as
applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to BofA the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable

10



--------------------------------------------------------------------------------



 



     
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

  (b)   Registration/Private Placement Procedures. (i) If, in the commercially
reasonable judgment of BofA acting in good faith, for any reason, any Shares or
any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to BofA hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by BofA
under Rule 144(k) under the Securities Act of 1933, as amended (the “Securities
Act”), then the provisions set forth in this Section 8(b) shall apply. At the
election of Issuer by notice to BofA within one Exchange Business Day after the
relevant delivery obligation arises, but in any event at least one Exchange
Business Day prior to the date on which such delivery obligation is due, either
(A) all Delivered Securities delivered by Issuer to BofA shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by BofA (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to BofA) or (B) Issuer shall deliver additional Delivered
Securities so that the value of such Delivered Securities, as determined by the
Calculation Agent in good faith and upon prior written notice to Issuer, to
reflect a commercially reasonable liquidity discount, equals the value of the
number of Delivered Securities that would otherwise be deliverable if such
Delivered Securities were freely tradeable (without prospectus delivery) upon
receipt by BofA (such value, the “Freely Tradeable Value”); provided that Issuer
may not make the election described in this clause (B) if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the delivery by Issuer to BofA (or any affiliate designated by BofA) of the
Delivered Securities or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Delivered Securities by BofA (or any
such affiliate of BofA). (For the avoidance of doubt, as used in this paragraph
(b) only, the term “Issuer” shall mean the issuer of the relevant securities, as
the context shall require.)

  (ii)   If Issuer makes the election described in clause (b)(i)(A) above:

  (A)   BofA (or an Affiliate of BofA designated by BofA) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to BofA or such Affiliate, as the case may be, in its discretion; and     (B)  
BofA (or an Affiliate of BofA designated by BofA) and Issuer shall enter into an
agreement (a “Registration Agreement”) on commercially reasonable terms in
connection with the public resale of such Delivered Securities by BofA or such
Affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially

11



--------------------------------------------------------------------------------



 



      reasonably satisfactory to BofA or such Affiliate and Issuer, which
Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, BofA and its Affiliates and Issuer, shall provide for the payment
by Issuer of all reasonable expenses incurred thereby in connection with such
resale, including all registration costs and all reasonable fees and expenses of
counsel for BofA, and shall provide for the delivery of accountants’ “comfort
letters” to BofA or such Affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.

  (iii)   If Issuer makes the election described in clause (b)(i)(B) above:

  (A)   all Delivered Securities shall be delivered to BofA (or any Affiliate of
BofA designated by BofA) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof;     (B)  
BofA (or an Affiliate of BofA designated by BofA) and any potential
institutional purchaser of any such Delivered Securities from BofA or such
Affiliate identified by BofA shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);     (C)
  BofA (or an Affiliate of BofA designated by BofA) and Issuer shall enter into
an agreement (a “Private Placement Agreement”) on commercially reasonable terms
in connection with the private placement of such Delivered Securities by Issuer
to BofA or such Affiliate and the private resale of such shares by BofA or such
Affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to BofA and Issuer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, BofA
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all fees and expenses of
counsel for BofA, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to BofA or such Affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and     (D)   Issuer agrees that any Delivered Securities
so delivered to BofA, (i) may be transferred by and among BofA and its
Affiliates, and Issuer shall effect such transfer without any further action by
BofA and (ii) after the minimum “holding

12



--------------------------------------------------------------------------------



 



      period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by BofA (or such Affiliate of BofA) to Issuer or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by BofA in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by BofA (or such affiliate of BofA), in each case except to the
extent reasonably requested by Issuer following a change in the Securities Act
or rules, regulations or the SEC’s interpretations thereunder and to the extent
necessary to ensure compliance by Issuer or BofA with applicable securities
laws.

  (iv)   For the avoidance of doubt (and notwithstanding anything herein, in the
Agreement or otherwise to the contrary), Issuer may deliver Delivered Securities
which are unregistered under the Securities Act.

  (c)   Make-whole. If Issuer makes the election described in clause (b)(i)(B)
of paragraph (b) of this Section 8, then BofA or its affiliate may sell such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which BofA completes the sale of all such
Shares or Share Termination Delivery Units, as the case may be, or a sufficient
number of Shares or Share Termination Delivery Units, as the case may be, so
that the realized net proceeds of such sales exceed the Freely Tradeable Value
(such amount of the Freely Tradeable Value, the “Required Proceeds”). BofA shall
in the case of any such sale use its best efforts acting in good faith so as to
complete any such sale as expeditiously as possible and to obtain an amount or
amounts which equal or exceed the Required Proceeds. If any of such delivered
Shares or Share Termination Delivery Units remain after such realized net
proceeds exceed the Required Proceeds, BofA shall return such remaining Shares
or Share Termination Delivery Units to Issuer. If the Required Proceeds exceed
the realized net proceeds from such resale, Issuer shall transfer to BofA by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount; and provided that the Issuer shall determine, in its sole discretion,
whether to deliver cash or such Make-whole Shares. The Resale Period shall
continue to enable the sale of the Make-whole Shares in the manner contemplated
by this Section 8(c). This provision shall be applied successively until the
Additional Amount is equal to zero, subject to Section 8(e).     (d)  
Beneficial Ownership. Notwithstanding anything to the contrary in the Agreement
or this Confirmation, in no event shall BofA be entitled to receive, or shall be
deemed to receive, any Shares if, upon such receipt of such Shares, the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by BofA or any entity that directly
or indirectly controls BofA (collectively, “Buyer Group”) would be equal to or
greater than 9% or more of the outstanding Shares. If any delivery owed to BofA
hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, BofA gives notice to Issuer that such

13



--------------------------------------------------------------------------------



 



      delivery would not result in Buyer Group directly or indirectly so
beneficially owning in excess of 9% of the outstanding Shares.     (e)  
Limitations on Settlement by Issuer. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 9,966,595 Shares (the
“Capped Number”), as such number may be adjusted for Share splits or Share
combinations. Issuer represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares of the
Issuer that are not reserved for future issuance in connection with transactions
in the Shares (other than the Transaction) on the date of the determination of
the Capped Number (such Shares, the “Available Shares”). In the event Issuer
shall not have delivered the full number of Shares otherwise deliverable as a
result of this Section 8(e) (the resulting deficit, the “Deficit Shares”),
Issuer shall be continually obligated to deliver, from time to time until the
full number of Deficit Shares have been delivered pursuant to this paragraph,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Issuer or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes and unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
BofA of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.     (f)  
Right to Extend. BofA may postpone any Exercise Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Number of Shares to be Delivered with respect to one or more Components), if
BofA determines, in its reasonable discretion, and with the prior written
consent of Issuer (such consent not to be unreasonably withheld) that such
extension is reasonably necessary or appropriate to preserve BofA’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable BofA to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if BofA were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to BofA.     (g)   Equity Rights. BofA acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Issuer’s bankruptcy. For the avoidance of doubt, the parties
agree that the preceding sentence shall not apply at any time other than during
Issuer’s bankruptcy to any claim arising as a result of a breach by Issuer of
any of its obligations under this Confirmation or the Agreement. For the
avoidance of doubt, the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.     (h)   Amendments to Equity
Definitions and the Agreement. The following amendments shall be made to the
Equity Definitions and to the Agreement:

  (i)   The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event,

14



--------------------------------------------------------------------------------



 



      the Calculation Agent will determine whether such Potential Adjustment
Event has a dilutive or concentrative effect on the theoretical value of the
relevant Shares or options on the Shares and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and, the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, Extraordinary Dividends
(within the meaning of this Confirmation) or liquidity relative to the relevant
Shares)”;     (ii)   Section 12.6(a)(ii) of the Equity Definitions is hereby
amended by (1) deleting from the fourth line thereof the word “or” after the
word “official” and inserting a comma therefor, and (2) deleting the semi-colon
at the end of subsection (B) thereof and inserting the following words therefor
“or (C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer’s”     (iii)   Section 12.9(b) of the Equity Definitions is hereby
amended by (1) replacing the word “two” with “three” in the third line of clause
(i), fourth to last line of clause (ii), third line of clause (iii), eighth line
of clause (iv), fourth line of clause (v) and fifth line of clause (vi) and (2)
replacing the word “second” with “third” in the ninth and tenth lines of clause
(vi).

  (i)   Agreement in Respect of Termination Amounts. Notwithstanding any term or
provision in this Confirmation, the Equity Definitions or the Agreement, but
without limiting Section 8(p)(iii) of this Confirmation, in determining any
amounts payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred in connection with terminating, liquidating or
reestablishing any hedge related to the Transaction (or any gain resulting from
any of them).     (j)   Transfer and Assignment. BofA may transfer or assign its
rights and obligations hereunder and under the Agreement, in whole or in part,
at any time to any person or entity whatsoever with the consent of Issuer,
provided that such consent will not be unreasonably withheld.     (k)  
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Issuer and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Issuer relating
to such tax treatment and tax structure.     (l)   Designation by BofA.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing BofA to purchase, sell, receive or deliver any Shares or
other securities to or from Issuer, BofA may designate any of its affiliates to
purchase, sell, receive or deliver such shares or other securities and otherwise
to perform BofA obligations in respect of the Transaction and any such designee
may assume such obligations. BofA shall be discharged of its obligations

15



--------------------------------------------------------------------------------



 



      to Issuer to the extent of any such performance and shall not be
discharged at any time prior thereto..     (m)   No Netting and Set-off.
Multiple Transaction Payment Netting and the provisions of Section 6(f) of the
Agreement shall not apply. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligation owed to it by the other
party, whether arising under the Agreement, under any other agreement between
the parties thereto, by operation or law or otherwise.     (n)   Additional
Termination Event. If BofA reasonably determines that it is advisable to
terminate a portion of the Transaction so that BofA’s related hedging activities
will comply with applicable securities laws, rules or regulations, an Additional
Termination Event shall occur in respect of which (1) Issuer shall be the sole
Affected Party and (2) the Transaction shall be the sole Affected Transaction.  
  (o)   Effectiveness. If, prior to the Effective Date, BofA reasonably
determines that it is advisable to cancel the Transaction because of concerns
that BofA’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.     (p)  
Amendments to the Agreement. Notwithstanding any term or provision contained in
the Agreement, (i) at any time prior to April 15, 2012 no Potential Event of
Default or Event of Default shall apply with respect to Issuer as a defaulting
party, and no Termination Event shall apply with respect to Issuer as an
Affected Party, in each and any such case, except to the extent any such Event
of Default or Termination Event results in the occurrence and continuance of an
Additional Termination Event (as specified in this Confirmation) or an
Extraordinary Event elected as being applicable in this Confirmation, and Issuer
shall have no Specified Entities or Credit Support Providers for purposes of the
Agreement and this Transaction; (ii) without limiting the generality of the
foregoing, and within the time period and subject to the other conditions
specified in clause (i), the Events of Default specified in Sections 5(a) (ii)
(except to the extent that any violation of any such agreement or delivery
obligation described therein or in this Confirmation would reasonably be
expected to have a material adverse effect on the ability of Issuer to perform
its delivery obligations under this Transaction), (iii), (iv) (except to the
extent any misrepresentation made under this Confirmation or under the Agreement
would reasonably be expected to have a material adverse effect on the ability of
Issuer to perform its obligations under this Transaction), (v), or (vi) of the
Agreement, and the Termination Events specified in the Agreement, shall not
apply with respect to Issuer; and (iii) with respect to any early termination of
all or any portion of this Transaction for any reason pursuant to the terms of
this Confirmation, the Equity Definitions and/or the Agreement, and additionally
notwithstanding any term or provision in the Equity Definitions, (A) any amount
payable (or to be payable) by either party hereto to the other party hereto
arising as a result of such early termination (including any costs resulting
from unwinding hedging transactions) shall be determined in good faith and in a
commercially reasonable manner and (B) without limiting the foregoing, the party
determining the amount of any such payment (whether BofA, Issuer or the
Calculation Agent) shall (1) utilize commercially reasonable procedures and
methodologies so as to produce a commercially reasonable determination of such
amount, and (2) disclose in reasonable detail the material information utilized
(or to be utilized) by such party in making such determination.

16



--------------------------------------------------------------------------------



 



  (q)   Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.     (r)   Governing Law. THIS
CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES
HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.

17



--------------------------------------------------------------------------------



 



     Issuer hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Issuer with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 212-230-8610.

              Yours faithfully,
 
            BANK OF AMERICA, N.A.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          Agreed and Accepted By:    
 
        PARKER DRILLING COMPANY    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

18



--------------------------------------------------------------------------------



 



Annex A
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
1.
    55,369    
October 15, 2012
2.
    55,369    
October 16, 2012
3.
    55,369    
October 17, 2012
4.
    55,369    
October 18, 2012
5.
    55,369    
October 19, 2012
6.
    55,369    
October 22, 2012
7.
    55,369    
October 23, 2012
8.
    55,369    
October 24, 2012
9.
    55,369    
October 25, 2012
10.
    55,369    
October 26, 2012
11.
    55,369    
October 29, 2012
12.
    55,369    
October 30, 2012
13.
    55,369    
October 31, 2012
14.
    55,369    
November 1, 2012
15.
    55,369    
November 2, 2012
16.
    55,369    
November 5, 2012
17.
    55,369    
November 6 2012
18.
    55,369    
November 7, 2012
19.
    55,369    
November 8, 2012
20.
    55,369    
November 9, 2012
21.
    55,369    
November 12, 2012
22.
    55,369    
November 13, 2012
23.
    55,369    
November 14, 2012
24.
    55,369    
November 15, 2012
25.
    55,369    
November 16, 2012
26.
    55,369    
November 19, 2012
27.
    55,369    
November 20, 2012
28.
    55,369    
November 21, 2012
29.
    55,369    
November 23, 2012
30.
    55,369    
November 26, 2012
31.
    55,369    
November 27, 2012
32.
    55,369    
November 28, 2012
33.
    55,369    
November 29, 2012
34.
    55,369    
November 30, 2012
35.
    55,369    
December 3, 2012
36.
    55,369    
December 4, 2012
37.
    55,369    
December 5, 2012
38.
    55,369    
December 6, 2012
39.
    55,369    
December 7, 2012
40.
    55,369    
December 10, 2012
41.
    55,369    
December 11, 2012
42.
    55,369    
December 12, 2012
43.
    55,369    
December 13, 2012
44.
    55,369    
December 14, 2012
45.
    55,369    
December 17, 2012
46.
    55,369    
December 18, 2012

19



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
47.
    55,369    
December 19, 2012
48.
    55,369    
December 20, 2012
49.
    55,369    
December 21, 2012
50.
    55,369    
December 24, 2012
51.
    55,369    
December 26, 2012
52.
    55,369    
December 27, 2012
53.
    55,369    
December 28, 2012
54.
    55,369    
December 31, 2012
55.
    55,369    
January 2, 2013
56.
    55,369    
January 3, 2013
57.
    55,369    
January 4, 2013
58.
    55,369    
January 7, 2013
59.
    55,369    
January 8, 2013
60.
    55,369    
January 9, 2013
61.
    55,369    
January 10, 2013
62.
    55,369    
January 11, 2013
63.
    55,369    
January 14, 2013
64.
    55,369    
January 15, 2013
65.
    55,369    
January 16, 2013
66.
    55,369    
January 17, 2013
67.
    55,369    
January 18, 2013
68.
    55,369    
January 22, 2013
69.
    55,369    
January 23, 2013
70.
    55,369    
January 24, 2013
71.
    55,369    
January 25, 2013
72.
    55,369    
January 28, 2013
73.
    55,369    
January 29, 2013
74.
    55,369    
January 30, 2013
75.
    55,369    
January 31, 2013
76.
    55,369    
February 1, 2013
77.
    55,369    
February 4, 2013
78.
    55,369    
February 5, 2013
79.
    55,369    
February 6, 2013
80.
    55,369    
February 7, 2013
81.
    55,369    
February 8, 2013
82.
    55,369    
February 11, 2013
83.
    55,369    
February 12, 2013
84.
    55,369    
February 13, 2013
85.
    55,369    
February 14, 2013
86.
    55,369    
February 15, 2013
87.
    55,369    
February 19, 2013
88.
    55,369    
February 20, 2013
89.
    55,369    
February 21, 2013
90.
    55,456    
February 22, 2013

20